Title: From Thomas Jefferson to R. & A. Garvey, 8 August 1787
From: Jefferson, Thomas
To: R. & A. Garvey



Gentlemen
Paris Aug. 8. 1787.

Having reason to believe that the harpsichord I expected from England will arrive soon at Rouen addressed to your care, I have obtained a passport for it to prevent it’s being opened at Rouen, as I have directed it to be very well packed. I now inclose the passport and will beg the favor of you to have the harpsichord sent up by water. I am sorry I could not save the necessity of an Acquit a caution, but you may be assured I shall be very careful to withdraw it and return it to you. I have the honour to be with much respect, Gentlemen, Your most obedient humble servt.,

Th: Jefferson

